Citation Nr: 1134928	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-05 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from August 1965 to April 1969.  His primary military occupational specialty was as an aircraft structural mechanic.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the RO.  

In April 2011, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  


FINDINGS OF FACT

1.  The Veteran's hearing loss disability was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.

2.  The Veteran's tinnitus was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.


CONCLUSIONS OF LAW

1.  A sensorineural hearing loss disability is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).
2.  Tinnitus is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a hearing loss disability and tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In March 2006, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. §§ 5103, 5107(a).  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olsen, 3 Vet. App. at 483.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records; records and reports reflecting his treatment by L. F. B., M.D., in July 2005 and March 2011; records reflecting the Veteran's treatment by VA from May 2007 to April 2008; and the transcript of the Veteran's April 2011 hearing before the undersigned Veterans law Judge.  

In August 2006, VA also examined the Veteran to determine the nature and etiology of any hearing loss disability or tinnitus found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Basis

During the Veteran's June 1965 service entrance examination, he responded in the negative when asked if he then had, or had ever had, ear, nose, or throat trouble or running ears.  He also responded in the negative, when asked if he had ever worn a 

hearing aid.  On examination, his ears and eardrums were normal.  Audiometric testing revealed the following puretone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
5(15)
15(25)
Not Reported (NR)
10(15)
LEFT
5(20)
-5(5)
15(25)
NR
15(20)

Speech audiometry was not performed.

(NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

During service, the Veteran was treated for various disorders, including a lacerated left hand, defective vision, and a plantar wart on his left foot.  

The Veteran's service treatment records are negative for any complaints or clinical findings of a hearing loss disability or of tinnitus.

During the Veteran's April 1969 service separation examination, his ears and eardrums were found to be normal.  His hearing for the whispered voice test was 15/15, bilaterally.

Records from L. F. B., M.D., shows that in July 2005, while renewing a commercial driver's license, the Veteran was found to have a hearing loss disability and tinnitus.  

In September 2006, the Veteran was examined by VA to determine the nature and etiology of any hearing loss disability or tinnitus found to be present.  He reported that during the previous 5 to 6 years, he had noticed a hearing loss in both ears.  He also reported that since his separation from service in 1969, he had experienced tinnitus.  He stated that he had had a history of noise exposure, including exposure to jet engines in service as a mechanic, 35 years as a semi-truck driver after service; and recreational noise exposure from shooting guns and racing cars and motorcycles.  He reportedly had noise protection when shooting, but not otherwise.  

The Veteran stated that in service, he had reported to sick bay for a hearing loss disability and for ringing in his ears.  He also stated that during his service separation examination, he had been told that he had experienced a 20 percent hearing loss and that such fact would be noted in his permanent record.  

On examination, there were no clinical findings of ear pathology in either ear.  Audiometric testing revealed the following puretone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
70
70
85
LEFT
20
35
80
95
85

Speech audiometry revealed speech discrimination ability of 80 percent on the right and 60 percent on the left.  

Following the August 2006 VA examination, the diagnosis was a normal to mild hearing loss up to 1000 hertz, falling to a very severe sensorineural hearing loss.  The examiner noted that the Veteran had good word recognition in the right ear and poor word recognition in the left ear.  The examiner found no evidence of a hearing loss disability in service.  She concluded that given the Veteran's relatively recent onset of a hearing loss disability and tinnitus (3 to 6 years) and given the significant history of occupational and recreational noise exposure since service, it was less likely than not that the Veteran's hearing loss disability and tinnitus were the result of military noise exposure.  

From May 2007 to April 2008, the Veteran was treated by the VA Otolaryngology Service and the Audiology Service for a bilateral sensorineural hearing loss disability.  During that time, he was issued hearing aids.

In March 2011, L. F. B., M.D., noted that the Veteran had reported a history of noise exposure in service and that the degree and configuration of the Veteran's hearing loss was consistent with such history.  Therefore, Dr. B. concluded that the noise exposure in service was more likely than not responsible for a portion of the Veteran's hearing loss.  

The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain organic diseases of the nervous system, such as sensory neural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

During his April 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that his hearing loss disability and tinnitus were due, at least in part, to his extensive noise exposure in service.  In particular, he noted that as an aircraft structural mechanic, he was constantly exposed to the sound of jet engines.  He also reported noise exposure to weapons fire, both during training and during his time in the Republic of Vietnam.  Therefore, he maintained that service connection for a hearing loss disability and tinnitus was warranted.

During his April 2011 hearing, the Veteran had testified that following his separation from service, he had been a truckdriver for the Coca Cola Company.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report his that he has had difficulty hearing and ringing in his ears since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of his complaints.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

The Veteran's service treatment records, as well as the reports of his service entrance and separation examinations, are negative for any complaints or clinical findings of a hearing loss disability or tinnitus.  However, he did seek treatment for several other disorders, and it is reasonable to expect that had he been experiencing a hearing loss disability or tinnitus in service, he would have sought treatment for those disorders also.  The fact that he did not militates against his claim.

Although the Veteran contends that he has had hearing loss and tinnitus since service, the clinical evidence shows that such disorders, including a sensorineural hearing loss disability, were first manifested during audiometric testing in July 2005.  That was more than 35 years after his separation from active duty.  There is no objective evidence of any associated complaints or clinical findings during those 35 years, and it is significant to note that the Veteran did not file a claim of entitlement to service connection for a hearing loss disability or tinnitus until March 2006.  Such a lengthy time frame without any clinical evidence to support the assertion of a continuity of symptomatology does not provide support for the Veteran's contentions that he experienced continuous hearing loss and tinnitus since service.  Rather, it also militates strongly against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  Nevertheless, the Veteran's reports of continuing symptomatology since service were sufficient to trigger the need for a VA examination to determine the nature and etiology of his hearing loss disability and tinnitus.  McLendon v Nicholson, 20 Vet. App. 79 (2006).

That examination was performed in August 2006 and the presence of a bilateral sensorineural neural hearing loss disability and tinnitus were confirmed.  However, after reviewing the Veteran's claims file and medical history, the examiner found it unlikely that the Veteran's hearing loss disability or tinnitus were related to service.  In so finding, the examiner noted the absence of either disorder in service, the fact that the complaints of those disorders were relatively recent, and the significant history of noise exposure after service.  Although L. F. B., M.D, submitted a March 2011 opinion that the Veteran's hearing loss disability and tinnitus were related to the Veteran's noise exposure in service, there is no evidence that he reviewed the Veteran's claims file or medical history.  He did note that the degree and configuration were consistent with a history of noise exposure.  However, he did not cite any objective evidence of a hearing loss disability or tinnitus in the 35 years since service.  In this regard, it is significant to note that Dr. B.'s findings were made in conjunction with the Veteran's examination for a commercial driver's license.  As a semi-truck driver for many years after service, it is reasonable to expect if the Veteran had experienced a hearing loss disability and/or tinnitus prior to 2005, those disabilities would have been noted on a prior examination for a commercial driver's license.  It is also significant to note that Dr. B. did not address the occupational and recreational noise exposure sustained by the Veteran after service.  Indeed, his opinion was based solely on a history reported by the Veteran.  Thus, his opinion was not as full and complete as that of the VA examiner.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (A bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.).  Therefore, the Board finds the VA examiner's opinion of greater probative value than that of Dr. B.  

In sum, there is no evidence of a hearing loss disability or tinnitus in service.  Such a disability was not manifested until many years later, and the preponderance of the evidence is against a finding of a nexus to service.  As such, the Veteran does not meet the criteria for service connection for either disability.  Accordingly, service connection is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 



ORDER

Entitlement to service connection for a hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


